DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yato et al (US Pub 2016/0024057) in view of Tzu (US Pub 2011/0049692).
Regarding claim 1, Yato (fig. 38) teaches a pressurized semiconductor package comprising: 
a lead frame comprising at least one pad board (die pad PD, [0070]) and at least one first terminal (metal clip MB2, [0189]) formed on the pad board;
at least one semiconductor chip (semiconductor chip SC, [0189]) placed on the lead frame; and
a package housing (sealing body MR, [0070]) formed on the pad boards to protect the semiconductor chips.
Yato teaches electrically connecting the first terminals (MB2)) to the semiconductor chips (SC), but does not teach at least one pressurizing member stacked on the semiconductor chip.
Tzu (figs. 4-8) teaches at least one pressurizing member (pressing strip 7, [0021]) stacked on the semiconductor chip (transistor 4, [0017]) to pressurize the semiconductor chip so as to electrically connect the first terminals (connection member 6, [0017]) to the semiconductor chips.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the metal clip MB2 of Yato with pressing strip 7 of Tzu in order to reduce resistance between the transistor and the lead frame 5 as taught by Tzu, [0022]. 
Regarding claim 2, Yato (fig. 38) teaches the pressurized semiconductor package of claim 1, wherein the lead frame comprises a conductive adhesive or a non-conductive adhesive (die bond material BP2, [0188]) to attach the pad boards to the first terminals.

With respect to the limitation “…by using connection members” this is considered to be a product-by-process limitation that would result in the same metal clip MB2 attached to die pad DP as Yato. ”[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP § 2113 (I).
Regarding claim 4, Yato (fig. 38) teaches the pressurized semiconductor package of claim 1, wherein in the lead frame, the first terminals (MB2) are attached to the pad boards (DP).
With respect to the limitation “…by ultrasonic welding or laser welding” this is considered to be a product-by-process limitation that would result in the same metal clip MB2 attached to die pad DP as Yato. ”[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP § 2113 (I).
Regarding claim 5, Yato (fig. 38) does not teach the pressurizing members.
Tzu (fig. 7) teaches wherein the pressurizing members (pressing strip 7) apply pressure to the semiconductor chips (4) so as to electrically connect the first terminals (6) to the semiconductor chips without using a separate adhesive and to allow the semiconductor chips to normally operate, and the pressurizing members remove pressure applied to the semiconductor chips so as to release electrical connection between the first terminals and the semiconductor chips and to allow the semiconductor chips not to normally operate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the metal clip MB2 of Yato with pressing strip 7 of Tzu in order to reduce resistance between the transistor and the lead frame 5 as taught by Tzu, [0022]. 
Regarding claim 6, Yato (fig. 38) does not teach the pressurizing members.
Tzu teaches wherein the pressurizing members comprise a first pressurizing member (pressing strip 7, [0021]) disposed on the semiconductor chips to pressurize the semiconductor chips, and at least one additional pressurizing member (pressing strip 7, fig. 7) additionally pressurizing the first pressurizing member to electrically connect the semiconductor chips.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the metal clip MB2 of Yato with pressing strips 7 of Tzu in order to reduce resistance between the transistor and the lead frame 5 as taught by Tzu, [0022]. 
Regarding claim 7, Yato (fig. 38) teaches the pressurized semiconductor package of claim 1, wherein the semiconductor chips (SC) are placed on one end of the first terminals (MB2) or the pad boards of the lead frame.
Regarding claim 8, Yato (fig. 38) teaches the pressurized semiconductor package of claim 7, wherein the semiconductor chips are attached to the lead frame by using a conductive adhesive (die bond material BP2, [0188]) or a non-conductive adhesive or by pressure applied from the pressurizing members without using a separate adhesive.
Regarding claim 12, Yato (fig. 38) teaches a method of manufacturing a pressurized semiconductor package, the method comprising:
preparing a lead frame comprising at least one pad board (die pad PD, [0070]) and at least one first terminal (metal clip MB2, [0189]) formed on the pad board;
placing at least one semiconductor chip (semiconductor chip SC, [0189]) on the lead frame; and

Yato teaches electrically connecting the first terminals (MB2)) to the semiconductor chips (SC), but does not teach stacking at least one pressurizing member on the semiconductor chip.
Tzu (figs. 4-8) teaches stacking at least one pressurizing member (pressing strip 7, [0021]) on the semiconductor chip (transistor 4, [0017]) to pressurize the semiconductor chip so as to electrically connect the first terminals (connection member 6, [0017]) to the semiconductor chips.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the metal clip MB2 of Yato with pressing strip 7 of Tzu in order to reduce resistance between the transistor and the lead frame 5 as taught by Tzu, [0022].
Regarding claim 13, Yato (fig. 38) does not teach the pressurizing members.
Tzu (fig. 7) teaches wherein the pressurizing members (pressing strip 7) apply pressure to the semiconductor chips (4) so as to electrically connect the first terminals (6) to the semiconductor chips without using a separate adhesive and to allow the semiconductor chips to normally operate, and the pressurizing members remove pressure applied to the semiconductor chips so as to release electrical connection between the first terminals and the semiconductor chips and to allow the semiconductor chips not to normally operate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the metal clip MB2 of Yato with pressing strip 7 of Tzu in order to reduce resistance between the transistor and the lead frame 5 as taught by Tzu, [0022]. 
Regarding claim 14, Yato (fig. 38) does not teach the pressurizing members.
Tzu teaches wherein the pressurizing members comprise a first pressurizing member (pressing strip 7, [0021]) disposed on the semiconductor chips to pressurize the semiconductor chips, and at least 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the metal clip MB2 of Yato with pressing strips 7 of Tzu in order to reduce resistance between the transistor and the lead frame 5 as taught by Tzu, [0022]. 
Regarding claim 15, Yato (fig. 38) does not teach the pressurizing members.
Tzu (fig. 7) teaches wherein the semiconductor chips (4) are attached to the lead frame by using pressure applied from the pressurizing members (7) without using a separate adhesive.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the metal clip MB2 of Yato with pressing strip 7 of Tzu in order to reduce resistance between the transistor and the lead frame 5 as taught by Tzu, [0022]. 
Regarding claim 19, Yato (fig. 38) teaches the pressurized semiconductor package of claim 1, wherein the first terminals (MB2) are bent in a vertical direction from the pad board (DP) and are bent in an inner direction or an outer direction of the package housing (MR)) to finally form the pressurized semiconductor package.
Regarding claim 20, Yato (fig. 38) teaches the method of claim 12, wherein the first terminals (MB2) are bent in a vertical direction from the pad board (DP) and are bent in an inner direction or an outer direction of the package housing (MR) to finally form the pressurized semiconductor package.

Allowable Subject Matter
Claims 9-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the first terminals are bent in a vertical direction from the pad area, and the pressurizing members comprise a first pressurizing member comprising a pressurizing unit which elastically pressurizes the upper part of the semiconductor chip, and a second terminal which is connected to the pressurizing unit, fixed on the pad board, and bent in a vertical direction.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892